UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA MAY 'g q wm
) Clerk, U.S. District & Bankruptcy
Nk _ Th t ) Courtsforthe Distrlct of Co|umbia
us1 eones e,
)
Plaintiff, )
)
v. ) Civil Action No.  

)
PMHS, )
)
Defendant. )
)

MEMORANDUM OPlNION
This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed irz forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.
Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C, 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, l95O (2009); Ciralslq/ v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Browrz v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a resident of Arlington, Virginia, sues a defendant with a District of Columbia
address but for what is unknown. The complaint and its attachments show only that plaintiff was
arrested in the District on January 9, 20()9, and that the charges were dismissed on March 3,
2009. Plaintiff does not accuse named defendant "PMHS" of any wrongdoing, nor does she state
any basis for federal court jurisdiction See 28 U.S.C. §§ 1331,1332. A separate Order of

dismissal accompanies this Memorandum Opinion.

£/{/c § »§/»¢JL\

United States District Judge

Date: May l l , 2010